Citation Nr: 1108301	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The Veteran's current tinnitus is not shown to be the result of his military service or any incident therein.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, the RO's February 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letter informed the Veteran of what evidence was required to substantiate his claim for service connection, as well as notice of the type of evidence necessary to establish an effective date.  The RO's letter notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained all of the Veteran's service treatment records, and his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled an April 2009 VA audiology examination, which included an opinion as to whether the Veteran's current tinnitus was related to his military service.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA examiner, who conducted the April 2009 VA audiology examination had reviewed the Veteran's claims folder, including the Veteran's inservice treatment records.  In addition, the VA examiner performed an examination of the Veteran, which included obtaining a history of his condition directly from the Veteran.  Based upon this review and examination, the VA examiner rendered diagnoses and opinions, and provided a supporting basis for the conclusions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the duty to assist has been fulfilled.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Historically, the Veteran served on active duty in the Air Force from February 1966 to December 1969.  His report of separation, Form DD 214, listed his inservice specialty as aircraft maintenance specialist.  The Veteran's November 1965 enlistment examination was essentially normal throughout.  A review of his service treatment records reveal no complaints of or treatment for tinnitus.  An August 1967 physical examination found the Veteran's ears and drums to be normal.  On an August 1967 medical history report, he indicated that he had no history of ear trouble, running ears, or hearing loss.  A September 1969 separation examination found the Veteran's ears and drums to be normal.  On a September 1969 medical history report, he indicated that he had no history of ear trouble, running ears, or hearing loss.  

In January 2009, the Veteran filed his present claim seeking service connection for tinnitus.  In a statement filed with his initial application for service connection, the Veteran indicated that tinnitus affected his left ear, began during his military service, and had been present ever since.  He denied ever having sought treatment for tinnitus.

In April 2009, a VA audiological examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The examination report noted the Veteran inservice history of noise exposure during basic training and while performing his inservice duties as an aircraft mechanic, including working on reciprocating aircraft engines.  The report also noted occupational noise exposure from some power tools while working as a contractor.  The report noted the Veteran's complaints of bilateral tinnitus, and his statement that tinnitus began while he was in the service.  An audiological evaluation revealed normal sloping to moderate sensorineural hearing loss in the left ear; and normal sloping to mild sensorineural hearing loss in the right ear, which did not meet VA's criteria for hearing loss under 38 C.F.R. 3.385 (2010).  The VA examiner opined that it was as likely that the Veteran's tinnitus was associated with his current hearing loss, but that the Veteran's current hearing loss was "not as least as likely as not" related to his military noise exposure.  In support of this opinion, the VA examiner noted that the Veteran's hearing was within normal limits on his induction and separation examinations, and without a significant threshold shift being shown between the two.  The VA examiner further opined that the Veteran's tinnitus was "not as least as likely as not" related to his military noise exposure.  

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for tinnitus.  The Veteran's service treatment records, including physical examinations and medical histories completed in August 1967 and upon separation in September 1969, were negative for any complaint or diagnosis of tinnitus.  Thereafter, a complaint or diagnosis of tinnitus was not shown until 2009, over 49 years after the Veteran's discharge from military service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., exposure to loud noise service, and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A lay person is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, the Veteran is competent to report what comes to him through his senses, such as noise exposure and ringing in his ears.    

However, lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Although tinnitus is capable of lay observation, the Board finds that the extended period, 49 years, without a single complaint or incident of treatment for tinnitus having been shown, as well as the absence of any tinnitus complaints in his separation examination must also be considered.  Id., see also Charles v. Principi, 16 Vet. App. 360, 374-75 (2002).  Only in a connection with a compensation claim filed more than 49 years following service did the Veteran allege an ongoing tinnitus disability.  

To the extent that the Veteran contends that service connection is warranted based on a continuity of symptomatology since service, the Board finds that his contentions are not credible and not supported by the evidence.  As shown above, there is a lack of any complaints of or treatment for this disability for more than 49 years after service.  Furthermore, there are some inconsistencies in the Veteran's reporting concerning his tinnitus.  On a January 2009 statement, he reported having tinnitus in his left ear which began during his military service.  At his April 2009 VA audiological evaluation, the Veteran reported having had bilateral tinnitus which began during his military service.  Finally, despite his having reportedly developed tinnitus during service, he denied having any trouble with his ears on a medical history report completed pursuant to his separation from service in September 1969.  

Finally, the Veteran's contentions regarding tinnitus are outweighed by the competent opinion reached by the VA examiner in the April 2009 VA audiological examination.  The examiner specifically considered the Veteran's history of inservice noise exposure and tinnitus since service in rendering the medical opinion.  Despite this history, the examiner concluded that the Veteran's tinnitus was "not as least as likely as not" related to the Veteran's military noise exposure.  As this opinion was provided by an audiologist, after full review of the record, to include the Veteran's lay statements, and examination of the Veteran, the Board finds the opinion provided by the examiner to be the most probative evidence in this matter.

Accordingly, service connection for tinnitus is not warranted as the most probative evidence shows that there is no etiological connection between current tinnitus and his military service.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for tinnitus is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


